Exhibit 99.2 LIVEREEL MEDIA CORPORATION MANAGEMENT’SDISCUSSIONAND ANALYSIS FOR THE THREE AND NINE MONTHS ENDED MARCH 31, 2009 Prepared as at May 28, 2009 Index Overview 3 Summary of Results 3 Number of common shares and warrants 5 Business environment 6 Risk factors 6 Forward looking statements 6 Business plan 6 Results of operations 8 Liquidity and Capital Resources 12 Working capital 12 Key contractual obligations 12 Off balance sheet arrangements 13 Transactions with related parties 13 Financial and derivative instruments 13 Critical accounting estimates 14 Evaluation of disclosure controls and procedures 14 Outlook 14 Current outlook 14 Public securities filing 14 - 2 - Management Discussion and Analysis The following discussion and analysis by management of the financial results and condition of
